Case 8:16-md-02737-MSS-AEP Document 231 Filed 12/27/19 Page 1 of 3 PageID 2864




                                  UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF FLORIDA
                                         TAMPA DIVISION


        IN RE: 21ST CENTURY ONCOLOGY                            Case No. 8:16-md-2737-MSS-AEP
        CUSTOMER DATA SECURITY
        BREACH LITIGATION                                       MDL No. 2737


        This Document Relates to All Cases



                       JOINT STATUS REPORT REGARDING MEDIATION

             Pursuant to the Court’s December 19, 2019 Order directing the Parties to file a Joint

    Status Report (Dkt. No. 230), Defendants 21st Century Oncology Investments, LLC and 21st

    Century Oncology of California (collectively, “Defendants” or “21st Century”) and Plaintiffs 1

    (collectively, the “Parties”), through counsel, file this joint status report regarding mediation

    and state as follows:

             1.       The Parties, including Charter Oak Fire Insurance Company and Travelers

                      Property Casualty Company of America (“Travelers”), who are plaintiffs in the

                      related declaratory relief action (The Charter Oak Fire Insurance Company et.

                      al v. 21st Century Oncology Investments, LLC et. al, Case No. 8:17-cv-00582-

                      MSS-AEP), mediated on August 9, 2019 before Hon. Layn R. Philips (Ret.)

                      and, Michelle Yoshida of Phillips ADR Enterprises (“Mediators”).



    1
     “Plaintiffs” refers collectively to Plaintiffs Matthew Benzion, Steven Brehio, Judy Cabrera, Valerie Corbel,
    Veneta Delucchi, Jackie Griffith, Roxanne Haatvedt, Kathleen LaBarge, Sharon MacDermid, Timothy
    Meulenberg, Robert Russell, Carl Schmitt, Stacey Schwartz, and Stephen Wilbur.
Case 8:16-md-02737-MSS-AEP Document 231 Filed 12/27/19 Page 2 of 3 PageID 2865




          2.    The Parties filed the Mediator’s first report on August 9, 2019 (Dkt. No. 218).

          3.    Following the August 9, 2019 in-person mediation, the Parties and Travelers

                continued to be actively engaged in settlement negotiations with the assistance

                of the Mediators.

          4.    The Parties filed the Mediator’s second report on October 10, 2019 (Dkt. No.

                223).

          5.    The Parties and Travelers conducted another in-person mediation on October

                17, 2019 before Michelle Yoshida of Phillips ADR Enterprises.

          6.    The Parties filed the Mediator’s third report on October 24, 2019 (Dkt. No.

                224).

          7.    Following the October 10, 2019 in-person mediation, the Parties and Travelers

                continued to be actively engaged in settlement negotiations with the assistance

                of the Mediators.

          8.    The Parties filed the Mediator’s fourth report on November 7, 2019 (Dkt. No.

                225) and the Mediator’s fifth report on November 21, 2019 (Dkt. No. 227).

          9.    The Parties and Travelers are actively engaged in settlement negotiations with

                the assistance of the Mediators. While a settlement has not been reached as of

                the date of this filing, the Parties and Travelers have made steady progress since

                the August 9, 2019 in-person mediation and wish to continue to explore

                settlement negotiations and request an additional thirty (30) days to further

                explore potential settlement of the data breach and related coverage cases.




                                                2
Case 8:16-md-02737-MSS-AEP Document 231 Filed 12/27/19 Page 3 of 3 PageID 2866




    Respectfully submitted this 27th day of December 2019.


    By: /s/ Daniel S. Robinson                  By: /s/ Casie D. Collignon
    Daniel S. Robinson                          Casie D. Collignon
    ROBINSON CALCAGNIE, INC.                    Paul G. Karlsgodt
    19 Corporate Plaza Drive                    BAKER HOSTETLER LLP
    Newport Beach, California 92660             1801 California Street, Suite 4400
    Telephone: (949) 720-1288                   Denver, CO 80202-2662
    Facsimile: (949) 720-1292                   Tel: (303) 861-0600
    drobinson@robinsonfirm.com                  Fax: (303) 861-7805
                                                ccollignon@bakerlaw.com
    Cari Campen Laufenberg                      pkarlsgodt@bakerlaw.com
    KELLER ROHRBACK L.L.P.
    1201 Third Avenue, Suite 3200               Jerry R. Linscott
    Seattle, WA 98101                           Florida Bar No. 148009
    Telephone: (206) 623-1900                   BAKER HOSTETLER LLP
    Facsimile: (206) 623-3384                   200 South Orange Ave., Suite 2300
    claufenberg@kellerrohrback.com              Orlando, FL 32801-3432
                                                Tel: (407) 649-4000
    Interim Co-Lead Counsel for Plaintiffs      Fax: (407) 841-0168
                                                jlinscott@bakerlaw.com

                                                Counsel for Defendants




                                                3
